People v White (2019 NY Slip Op 05297)





People v White


2019 NY Slip Op 05297


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND TROUTMAN, JJ.


741 KA 17-01788

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRAHEEM WHITE, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered July 18, 2017. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the third degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v White ([appeal No. 2] — AD3d — [June 28, 2019] [4th Dept 2019]).
Entered: June 28, 2019
Mark W. Bennett
Clerk of the Court